Citation Nr: 1243890	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO. 07-07 687	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death (COD).

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970 and from November 1990 to May 1991.  He also had service in the National Guard.  He died in April 2006.  The Appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied her claims for service connection for COD and for § 1318 DIC.

Other records show that, prior to his death, the Veteran had appealed a July 2004 RO decision denying his claims for service connection for generalized lymphoma and chronic tinea pedis.  He had submitted a timely notice of disagreement (NOD) in October 2004 concerning the denial of those claims and, after receiving a statement of the case (SOC) in November 2004, also had submitted a timely substantive appeal (VA Form 9) in December 2004 to complete the steps necessary to perfect an appeal of those claims to the Board.  See 38 C.F.R. § 20.200 (2012).

The Veteran also had initiated, though not perfected, an appeal of a June 2005 RO decision denying his claim for service connection for a cervical spine disorder. He had submitted a timely NOD in August 2005 to initiate an appeal of that decision, and in response the RO had sent him a SOC in March 2006 concerning this other claim.  But he died before also submitting a timely VA Form 9 or equivalent statement, so he did not complete the steps necessary to perfect an appeal of this additional claim to the Board.  Id.


And since he had died during the pendency of the appeal that he had perfected concerning his claims for generalized lymphoma and chronic tinea pedis, the Board dismissed these claims in October 2006.  As a matter of law, Appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal of these claims on their merits had become moot by virtue of his death and, therefore, had to be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).  In reaching that determination, the Board intimated no opinion as to the merits of that appeal or to any derivative claim brought by a survivor of him.  38 C.F.R. § 20.1106 (2012).

Congress since has enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies to completion.  As provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  Significantly, though, the substitution of the eligible person occurs for a claimant who dies on or after October 10, 2008, and therefore is inapplicable in this particular instance since the Veteran instead died in April 2006, so before that critical date.  And, in any event, the RO sent the Appellant-widow a letter in September 2006 indicating she was not entitled to any accrued benefits - which derive from any claims the Veteran had pending when he died.  As well, a March 2007 deferred rating sheet indicates there was no issue pending due to his death since none were pending at the RO at the time of his death (having already been decided).


So the only claims that remain concern whether the Appellant-widow is entitled to service connection for COD and § 1318 DIC.  In January 2011, the Board remanded these claims to the RO, via the Appeals Management Center (AMC), to obtain the autopsy report and any associated records.  The Board pointed out that, at the time of his death, the Veteran was hospitalized at the Audie L. Murphy Memorial VA Medical Center (VAMC) in San Antonio, Texas.

Even despite that remand, however, still additional development is required concerning the COD claim.  So the Board is again remanding this claim to the RO via the AMC in Washington, DC.  However, the Board, instead, is going ahead and deciding the claim for § 1318 DIC.

The Board also sees that the issue of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 has been raised by the record, but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, so is referring it to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).  Generally speaking, separate theories in support of a claim for benefits for a particular disability (or, here, death) do not equate to separate claims for benefits for that disability.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability (or again, here, a death), if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  See also Bingham v. Principi, 18 Vet. App. 470 (2004).  Here, however, although both the claim for § 1318 DIC and for DIC under § 1151 are both for DIC, they do not amount to the same claim, just as a claim for service connection for COD, which is another type of DIC, does not amount to the same claim, either.  They are all different in their own rights and have different legal requirements.  Moreover, as will be explained, the claim for § 1318 DIC must be denied as a matter of law, whereas the same cannot be said for the claim for DIC under § 1151 or for service connection for COD.  Hence, these claims for DIC under § 1151 and for service connection for COD are not "inextricably intertwined" with the claim for DIC under § 1318, so do not have to be considered concurrently and may be piecemeal.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).


FINDING OF FACT

At the time of his death, the Veteran was not in receipt of, nor was he entitled to receive, compensation for a service-connected disability that was rated as totally disabling by a schedular or an unemployability rating for a period of ten years immediately preceding his death.


CONCLUSION OF LAW

The criteria are not met for entitlement to § 1318 DIC.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)), and the implementing VA regulations were codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The Appellant-widow's claim for § DIC is being decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel has held that the notice and assistance requirements of the VCAA are inapplicable when there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  See also Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).


II.  § 1318 DIC

DIC benefits may be paid to a benefits-eligible surviving spouse in cases where a Veteran's death was not service-connected, provided the Veteran was in receipt of or entitled to receive compensation at the rate of 100 percent (total rating) due to service-connected disability for a period of ten or more years immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

In this case, the Veteran died in April 2006.  At the time of his death, he had a service-connected low back disability rated as 60-percent disabling effectively since October 5, 1999, and had had a total disability rating, albeit on the basis of individual unemployability (TDIU), also effectively since October 5, 1999.

The death certificate list his cause of death as sepsis, respiratory, renal, and liver failure.  His service-connected low back disability was not listed as a primary cause of his death or a substantial or material contributing factor.  The autopsy report shows a multitude of organ and skin disabilities due to his various ailments.

So as he was not in receipt of or entitled to receive compensation at the rate of 100 percent (total rating) due to a service-connected disability or disabilities for a period of ten or more years immediately preceding his death, meaning since April 1996, the Appellant is not entitled to § 1318 DIC as a matter of law.  And as the disposition of this claim is based on the law, not the facts of the case, this claim must be denied based on a lack of entitlement under the law.  See Sabonis, supra.


ORDER

The claim for § 1318 DIC is summarily denied.


REMAND

The remaining claim of entitlement to service connection for the cause of the Veteran's death is "inextricably intertwined" with the claim being referred of entitlement to DIC under 38 U.S.C.A. § 1151.  So, as already explained, these claims, unlike the claim just decided for § 1318 DIC, must be adjudicated together.

During the pendency of this appeal, the Court issued a decision with regards to the content of VCAA notices relevant to DIC claims under 38 U.S.C.A. § 1310.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp the Court held that a notice with regards to a claim for DIC benefits must include:  (1) a statement of the conditions (if any) for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected.  Additionally, if the claimant raises a specific issue regarding a particular element of the claim, the notice must inform the claimant of how to substantiate the assertion, taking into account the evidence submitted in connection with the application.

The Appellant has not been provided this required Hupp notice.  See the VCAA letters she was provided, dated in May 2006 and January 2011.  It therefore is necessary to provide her this notice before deciding her claim for COD.

A review of the claims file also indicates the Veteran's military personnel records have not been obtained and associated with the file for consideration in this appeal.  He served a total of 20 years, 5 months, and 16 days - of which 14 years, 5 months, and 7 days were with the National Guard.  (See Report of Separation and Record of Service Department of the Army and the Air Force National Bureau).


On remand, therefore, the Veteran's complete service personnel records and any other documentation indicating his duty status while in the National Guard, particularly insofar as when he was on active duty for training (ACTDUTRA) and inactive duty training (INACTDUTRA) will help to determine just how much qualifying service he had and, in turn, whether there is any relationship between a disability incurred in or aggravated by his service, whether on AD, ACDUTRA or INACDUTRA, which may have had a role in his eventual death.

This clarifying information is especially needed because National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state. "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  See Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316 , 502, 503, 504, or 505.  Id.

Still other records show the Veteran received Workman's Compensation, as indicated in his September 1991 VA claim application (VA Form 21-526).  His claims file, however, does not include records of his Workman's Compensation claim or award, and they, too, may be pertinent to the Appellant-widow's claim for COD.  Hence, they should be obtained and associated with the claims file as well.  38 C.F.R. § 3.159(c).


Accordingly, this COD claim is REMANDED for the following additional development and consideration:

1.  Provide the Appellant-widow the type of VCAA notice contemplated by Hupp v. Nicholson, 21 Vet. App. 342 (2007), including especially in terms of informing her of the Veteran's service-connected disability (a low back disability) at the time of his death and explaining the type of evidence and information needed to substantiate her claim for COD, responsive in addressing her specific arguments with respect to this claim.  Put a copy of this letter in the claims file.

2.  Obtain and associate with the claims file the Veteran's complete service personnel records and any other documentation that may contain information regarding the precise dates of when he was on ACTDUTRA and INACTDUTRA in the National Guard.  All appropriate service departments, Federal agencies, and/or state agencies should be contacted to obtain this clarifying information.  Each such contact, and each response as well as all records and documentation received, must be reflected in the claims file.  Since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Appellant-widow also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

3.  Also obtain information and a release from the Appellant sufficient to retrieve the Veteran's records concerning his Workman's Compensation claim.  Obtain all such records and associate them with the claims file for consideration.  If these records are not available and cannot be obtained, document all efforts that were made to obtain them, make notations to this effect in the claims file, and appropriately notify the Appellant-widow.

4.  After adjudicating the additionally raised (but referred rather than remanded) claim of entitlement to DIC under § 1151, then readjudicate this claim for service connection for COD.  If this COD claim remains denied, send the Appellant-widow and her representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this COD claim.

The Appellant-widow has the right to submit additional evidence and argument concerning this claim the Board is remanding. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


